Citation Nr: 1228486	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO. 01-08 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for hypertension and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran had active duty service from April 1964 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in pertinent part, denied the Veteran's request to reopen his claim for service connection for hypertension.

This matter was previously remanded by the Board in February 2007, December 2008 and June 2011.

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2006 videoconference hearing. A hearing transcript has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claim to reopen is decided herein; the issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By way of a January 1976 rating decision, the RO denied service connection for hypertension. The Veteran was notified of the decision and did not appeal. 

2. The evidence associated with the claims file since the January 1976 final denial is neither cumulative nor redundant of the evidence previously of record and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the January 1976 rating decision, the criteria for reopening the claim for service connection for hypertension are met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the claim for service connection for hypertension. In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist as they pertain to that claim is unnecessary.

New and Material Evidence Claim

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001). 

The amended definition of new and material evidence, codified at 38 C.F.R. § 3.156(a) (2011), is not liberalizing. It applies to any claim to reopen a finally decided claim received on or after August 29, 2001. 66 Fed. Reg. 45,620, 45,629. It does not apply to the appellant's current claim to reopen, which was received before that date (in 1999). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court of Appeals for Veterans Claims (Court) held that the prior holding in Justus that the credibility of the evidence is to be presumed, was not altered by the Federal Circuit decision in Hodge. 

In the case at hand, the RO denied service connection for hypertension (characterized as hypertensive vascular disease) in a January 1976 rating decision. The RO effectively found that the Veteran currently did not have hypertension due to service. The Veteran did not appeal that decision. 

The evidence of record at the time of the January 1976 rating decision consisted of service treatment records that included several blood pressure readings. A January 1964 enlistment examination notes a reading of 134/70. In an April 1965 record notes a history of high blood pressure and a current reading of 112/96. The Veteran's separation examination notes a reading of 144/72. The post-service medical evidence of record included a November 1975 VA examination wherein the examiner noted that hypertensive vascular disease was possible on the basis of the clinical findings.

The evidence received since the January 1976 rating decision includes medical evidence showing that the Veteran has a current diagnosis of hypertension and receives treatment for that disorder. Records of treatment included private medical records from Dr. M.W.B., from May and June of 1994, and VA medical records, including a February 2001 treatment record. Additionally, a June 2000 VA examination notes that the Veteran reported a history of hypertension. On examination, blood pressure readings were 180/110, 178/110 and 180/108 and diagnosis was uncontrolled hypertension. The Veteran has also provided statements wherein he essentially claims that to have had hypertension since service, as noted in his August 2006 hearing testimony and in his November 2005 VA Form 9.

This evidence is neither cumulative nor redundant of the evidence previously of record. Moreover, this evidence is competent evidence of the current, confirmed diagnosis of hypertension. Additionally, when deciding whether to reopen the case, the Board must presume the credibility of statements. Justus, 3 Vet. App. at 513. As such, the Veteran's new contentions of having hypertension in service are credible for the purposes of reopening. The new evidence is neither cumulative nor redundant of the evidence previously of record, and is so significant that it must be considered to fairly consider the merits of the claim. Accordingly, new and material evidence has been presented and reopening of the claim is in order. 


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for hypertension is granted. 


REMAND

The Veteran contends that he developed hypertension in service and has had hypertension continuously since that time.  Alternatively, he maintains that his hypertension was caused or permanently worsened by his service-connected back disability.

In his January 1964 enlistment examination, the examiner noted a blood pressure reading of 134/70. In an April 1965 record, a medical provider noted a history of high blood pressure and a blood pressure reading of 112/96. The Veteran's March 1968 separation examination noted a reading of 144/72. 

The post-service medical evidence of record included a November 1975 VA examination wherein the examiner noted that hypertensive vascular disease was possible on the basis of the clinical findings. Records of post-service treatment for hypertension are also associated with the claims file, including May and June 1994 private medical records from Dr. M.W.B. and numerous VA medical records. Additionally, a June 2000 VA examination notes that the Veteran reported a history of hypertension. On examination, blood pressure readings were 180/110, 178/110 and 180/108 and diagnosis was uncontrolled hypertension.  

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.). In addition, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between hypertension and the Veteran's service is necessary. 

Prior to scheduling any examination, the RO or the AMC should obtain and associate with the claims file all outstanding treatment records pertinent to the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC shall request and obtain any pertinent VA medical records not already associated with the claims file. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran and his representative must be informed in writing.

2. The RO or the AMC shall contact the Veteran and request that he clarify whether there are any outstanding private medical records pertaining to his claim and provide the appropriate authorization forms for obtaining such records. If the Veteran wishes for the RO or the AMC to attempt to obtain those records and returns the appropriate authorization forms, the RO or the AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran and his representative must be informed in writing.

3. After the above requested development has been accomplished, the Veteran must be afforded a VA examination by a physician with the appropriate expertise to determine the etiology of any hypertension present during the period of the claim. The Veteran should be properly notified of the examination and of the consequences of his failure to appear. His claims file must be reviewed by the examiner in conjunction with the examination. 

Based on examination findings, as well as a review of the claims file, including service and post-service treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested is requested to answer questions and render opinions as to the following: 

a. Is it at least as likely as not (a 50 percent or better probability) that any hypertension present during the period of this claim is etiologically related to the Veteran's active service? 
b. Is it at least as likely as not (a 50 percent or better probability) that any hypertension present during the period of this claim was caused or permanently worsened by service-connected disability?

The examiner should consider the Veteran's account of his symptoms during and after service to be credible for purposes of the opinion. If the examiner concludes during interview that the Veteran is an unreliable historian, he or she should provide the reasons for such a conclusion. 

The rationale for each opinion expressed must be provided. 

4. The Veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim. 

5. The RO or the AMC should also undertake any other development it determines to be warranted. 

6. After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record and re-adjudicate the claim. If the benefit sought on appeal remains denied, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
	

______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


